Citation Nr: 0318970	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  95-18 308	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

THE ISSUES

1.  Entitlement to an increased rating for residuals of a low 
back injury, evaluated as 20 percent disabling since February 
1, 1994, and as 40 percent disabling since March 27, 2000, on 
appeal from an assignment of an initial disability 
evaluation.  

2.  Entitlement to an increased rating for major depression 
(formerly characterized as an adjustment reaction with mixed 
anxiety and depressed mood), evaluated as 30 percent 
disabling since October 24, 1996, and as 70 percent disabling 
since August 15, 2000, on appeal from an assignment of an 
initial disability evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran had active service from June to August 1991 and 
from December 1992 to January 31, 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1994 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which granted service connection for residuals of a low back 
injury and assigned an initial 10 percent rating effective 
from February 1, 1994 (the day following the veteran's 
discharge from active service).  He appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

On October 24, 1996, a claim for service connection for a 
psychiatric disorder (alleged to be secondary to the service-
connected low back disorder) was received.  A June 1998 
rating granted service connection for an adjustment reaction 
with depressed mood (recharacterized in a November 2000 
rating action as an adjustment reaction with mixed anxiety 
and depressed mood) and assigned an initial 30 percent rating 
effective October 24, 1996.  

A November 1998 rating increased the 10 percent evaluation 
for the service-connected low back injury residuals to 20 
percent, retroactive to February 1, 1994.  A November 2000 
rating increased the evaluation for the service-connected 
low back disorder to 40 percent (citing 38 C.F.R. § 4.71a, 
Diagnostic Code 5293) effective March 27, 2000 (date of VA 
rating examination).  

An April 2001 rating granted service connection for tinea 
versicolor and assigned an initial 10 percent rating 
effective August 10, 2000.  A July 2001 rating denied a total 
disability rating based on individual unemployability (TDIU).  
But a January 2002 rating granted a TDIU effective September 
22, 2001, and granted an increase to 70 percent, effective 
August 15, 2001, in the rating for the service connected 
psychiatric disorder-which was recharacterized as major 
depression.  Since the grants of higher ratings during the 
pendency of this appeal do not represent a total grant of 
benefits sought, the claims for increase ratings remain 
before the Board.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

During this appeal the veteran and his representative have 
alleged entitlement to an effective date earlier than October 
24, 1996, for the grant of service connection for the 
psychiatric disorder.  They believe the August 22, 1994, 
notice of disagreement (NOD) to the May 1994 rating decision 
granting service connection for residuals of a low back 
injury was the original claim for service connection for the 
psychiatric disability secondary to the service-connected low 
back disorder.  However, in this case the April 1999 NOD to 
the June 1998 rating, granting service connection for a 
psychiatric disability at 30 percent from October 24, 1996, 
only addressed the 30 percent rating and not the effective 
date of the grant of service connection.  Accordingly, the 
effective date for service connection is not before the Board 
on direct appeal from the June 1998 rating granting service 
connection.  Thus, the June 1998 rating action is final as to 
the effective date of the initial grant of service connection 
for psychiatric disability.  

To now assign an earlier effective date for service 
connection for the psychiatric disability requires a showing 
of clear and unmistakable error (CUE) in the June 1998 rating 
as to the effective date of October 24, 1996.  This must 
first be adjudicated by the RO and a timely appeal must be 
initiated and perfected from any RO adjudication denying such 
a claim.  However, this matter has not been adjudicated by 
the RO.  It is referred to the RO for appropriate 
consideration.  


REMAND

Appellate review of this case has been made more difficult 
because documents have not been filed in chronological order 
(as required).  Indeed, the chronological order of the filing 
of documents in this case is vastly askew.  This matter is 
drawn to the attention of the RO.  

The criteria for evaluating service connection psychiatric 
disabilities were revised effective November 7, 1996.  In 
the November 1999 Supplemental Statement of the Case (SSOC), 
the RO cited and applied both the old and the new 
psychiatric rating criteria.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law on 
November 9, 2000, and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Implementing VA 
regulations were published and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2001).  The 
Act and implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VCAA and the implementing regulations became effective 
during this appeal, but no steps were taken by the RO to 
comply with the VCAA and implementing regulations. 

The only SSOC since the enactment of the VCAA is the SSOC of 
February 2003, which did not cite the provisions of the VCAA.  
Moreover, the veteran has not otherwise been notified of the 
provisions of the VCAA via a letter, etc.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).  

The appeal for an increased rating for residuals of a low 
back injury has been perfected.  Nevertheless, in light of 
the passage of many years since the appeal has been perfected 
and the creation of new rating criteria, remand of the claim 
is required.  

The service-connected low back disorder has been rated under 
Diagnostic Codes 5295 (for a lumbosacral strain) and 5293 
(for intervertebral disc syndrome (IVDS)).  However, the 
criteria for rating IVDS were amended on September 23, 2002.  
The current 40 percent rating encompasses severe IVDS under 
the criteria in effect prior to September 23, 2002.  

When the governing law or regulations change during an 
appeal, the most favorable version will be applied.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  This 
determination depends on the facts of each case.  VAOGCPREC 
11-97 at 2 (Mar. 25, 1997).  Whichever version applies, all 
evidence on file must be considered and the amended version 
shall apply only to periods from and after the effective date 
of the amendment.  The prior version shall apply to periods 
preceding the amendment but may also apply after the 
effective date of the amendment.  VAOGCPREC 3-2000 (Apr. 10, 
2000) (see also 38 U.S.C.A. § 5110(g) (West 1991), a 
liberalizing law shall not be earlier than the effective date 
thereof).

Accordingly, for the period prior to September 23, 2002, only 
the old rating criteria under DC 5293 may be applied, but 
either the old or the new rating criteria (whichever are most 
beneficial to the veteran), may be applied for the period 
beginning September 23, 2002.  38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114.  

Thus, as of September 23, 2002, both the RO and the Board 
must consider the revised criteria of DC 5293.  But instead 
of characterizing the IVDS as, say, severe or pronounced 
(like the former DC 5293), the pertinent considerations-
either preoperatively or postoperatively, are whether the 
veteran has had incapacitating episodes during the 
immediately preceding 12 months and, if so, the total 
duration of them, and whether he should receive a higher 
rating based on combination, under 38 C.F.R. § 4.25, of the 
neurologic and orthopedic manifestations of his disability.  
Whichever method results in the higher evaluation is the one 
that must be used.  

In this case, the RO has neither cited nor considered the 
revised criteria for rating IVDS.  The only SSOC since the 
revised criteria became effective is the SSOC of February 
2003 which did not cite or apply the revised criteria.  Since 
the RO has not had the opportunity to address the potential 
application of the revised rating criteria, there is 
potential prejudice to the veteran if the RO does not 
consider the revised rating criteria in the first instance.  
Generally see Bernard v. Brown, 4 Vet. App. 384 (1993).  

Also, since the revised criteria provide for possible 
evaluation on the basis of combining separate ratings for 
orthopedic and for neurological manifestations, the veteran 
should be afforded VA orthopedic and neurological 
examinations for rating purposes.  

Accordingly, the case is REMANDED to the RO for the following 
development and consideration: 

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.  

2.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization for his low back and psychiatric 
disorders.  Ask him to execute and return the 
appropriate releases (VA Form 21-4142s) for the 
medical records of each private care provider 
since discharge from service in January 1994.  

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2002).  

Ask the veteran for the name of each VA medical 
facility at which he has received treatment for 
his low back and psychiatric disorders.  The RO 
should obtain all records no already on file.  

3.  Schedule the veteran for a VA orthopedic 
examination to assess the severity of his service-
connected low back disorder.  

The claims folder and a copy of this remand are to 
be made available to the examiner, and the 
examiner is asked to indicate that he or she has 
reviewed the claims folder.  All necessary testing 
should be done, to include specifically range of 
motion studies (measured in degrees, with normal 
range of motion specified too), and the examiner 
should review the results of any testing prior to 
completion of the examination report.  

The examiner should determine whether there is 
weakened movement, premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in terms of the 
degree of additional range of motion loss due to 
such factors.  The examiner should express an 
opinion as to whether pain significantly limits 
functional ability during flare-ups or 
when the low back is used repeatedly over a period 
of time.  This determination also should be 
portrayed, if feasible, in terms of the degree of 
additional range of motion loss due to pain on use 
during flare-ups.  

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers are 
provided.  

4.  Schedule the veteran for a VA neurology 
examination to assess the severity of his service-
connected low back disorder.  

The claims folder and a copy of this remand are to 
be made available to the examiner, and the 
examiner is asked to indicate that he or she has 
reviewed the claims folder.  All necessary testing 
should be done.  

The examiner should state whether the veteran 
experiences recurring attacks, and the degree of 
intermittent relief he experiences between those 
attacks, if any.  The examiner should also be 
asked if there is evidence that the veteran has 
sciatic neuropathy with characteristic pain.   If 
so, the examiner should state whether the sciatic 
neuropathy results in demonstrable muscle spasm, 
absent ankle jerk, or any other positive 
neurological finding.  The examiner should further 
state whether any IVDS that may be present results 
in incapacitating episodes, and the total duration 
of any of those episodes.  

All other neurological manifestations of the 
service-connected IVDS, to include any effect upon 
peripheral nerves of the lower extremities other 
than the sciatic nerve, should be recorded, to 
include recording the impact upon function and the 
degree of severity of such neurological 
impairment, if any.  

5.  Thereafter, review the claims file.  If any 
development is incomplete, or if the examination 
report does not contain sufficient information, 
take corrective action before readjudicating the 
claim.  38 C.F.R. § 4.2 (2002).  

Assure that all notice and development required by 
the VCAA has been done.  The RO should undertake 
any other development it deems to be required to 
comply with the notice and duty to assist 
provisions of the VCAA and the implementing 
regulations.  

6.  Thereafter, readjudicate the claims.  In 
particular, the RO should cite and address both 
the old and the revised IVDS rating criteria.  
Whether the rating for the low back and 
psychiatric disorders should be further "staged" 
should be addressed as well.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  If the 
benefits sought on appeal remain denied, prepare 
an SSOC and send it to the veteran and his 
representative.  Also provide an appropriate 
period of time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


